DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation-in-part of application 15/505,042 filed 17 February 2017 which is the national stage entry of PCT/US15/47301 filed 27 August 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/121,329 filed 26 February 2015, 61/121,472 filed 26 February 2015, and 62/042,979 filed 28 August 2014. A review of the priority documents reveals an earliest priority date of 27 August 2015 for the instant claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 September 2021 has been entered.

Examiner’s Note


Status of the Claims
Claims 1-3 and 5-24 are pending.
Claims 12-20 are withdrawn.
Claims 1-3, 5-11, and 21-24 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 11, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (Catheterization and Cardiovascular Interventions 60:229–232 (2003)) in view of Boyden et al. (US 2014/0200511).

Segev teaches the first successful endocardial cryotherapy in a patient with severe coronary artery disease and left ventricular dysfunction (pg 229, ¶1). The method of Segev involves contacting the left ventricle with a catheter that reduces the temperature to ≤ -40 ºC and maintains that temperature for 120 seconds (pg 230, ¶2). The catheter can be then directed to an adjacent position and cryotherapy repeated (id). The cold therapy results in some injury, however overall the patient showed improvement in angina and other markers associated with coronary artery disease (pg 231, ¶1-2, 6-7).
Segev does not teach treating the coronary artery disease with an ice slurry.

The specific combination of features claimed is disclosed within the broad generic ranges taught by Boyden but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of ice particles, surfactants, and target tissues from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
	The result would have been a method of treating heart and adipose tissue comprising injecting sterile ice particles in water (slurry) and a surfactant to adipose prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Boyden renders obvious a method of injecting the ice particle slurry directly to the heart or adipose tissue but is not specific as to which adipose tissue, therefore any adipose tissue would have been obvious to the skilled artisan including epicardial fat, thoracic fat, or tissue surrounding the coronary artery. Moreover, pumps and methods for removing/suctioning out the liquid are taught by Boyden therefore incorporating these steps into the process for treating adipose tissue would have been obvious.
	That being said, it would have been obvious to modify Segev, which teaches cryotherapy for treating coronary artery disease, by substituting the cryocatheter of Segev with the ice slurry of Boyden, both of which are taught as providing cryotherapy to localized tissue. Segev teaches treating tissue adjacent to the ventricle, which would include the adipose tissue surrounding the coronary artery, which are all adjacent to the ventricle. Boyden teaches it is suitable to treat adipose tissue, therefore treating the adipose tissue adjacent to the ventricle would have been obvious. The resulting method comprises treating coronary artery disease using cryotherapy adjacent to the left ventricle wherein the cryotherapy includes injecting a sterile ice slurry into the tissue. Application of the sterile ice slurry in the treatment of coronary artery disease to the 
	Claims 1-3, 5-6, 8, 11, and 21-24 are accordingly rejected as being obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-10 of their remarks, that the cited references do not disclose, “injecting the sterile ice slurry into a desired tissue region, wherein the desired tissue region includes pericardial or epicardial adipose tissue.” The Applicant argues that Boyden does not teach pericardial or epicardial adipose tissue.
In response, Boyden teaches application to the heart and also to adipose tissue. Segev is applied for its teachings that application of cryotherapy to the tissue surrounding (adjacent) to the heart (ventricle) is beneficial in treating coronary artery disease. The heart and the coronary artery are surrounded by adipose tissue, thus it would have been obvious to apply the cryotherapy to the adipose tissue, since that is what is adjacent to the heart, in treating coronary artery disease.


In response, although the art does suggest negative consequences including injury of cryotherapy around the heart, it should be noted that Segev has shown that coronary artery disease was successfully treated by cooling the adjacent tissue to the heart in vivo in a human subject. Segev does admit that the cooling causes injury but that despite this cold therapy injury, the patient’s condition improved as measured several months later. Thus, there is a reasonable expectation of success in using cryotherapy adjacent to the heart in treating coronary artery disease.

The Applicant argues, on pages 14-15 of their remarks, that the claimed method is a newly discovered method of treating coronary artery disease by reducing pericardial and epicardial adipose tissue. The Applicant claims their method is unexpectedly safe and cools the tissue to exactly the right level so that adipose tissue is removed but surrounding tissue is not damaged.
In response, the rejection stands for reasons stated above on the record. The prior art renders obvious treating with cryotherapy the adipose tissue around the heart .

Claims 1-3, 5-8, 11, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (Catheterization and Cardiovascular Interventions 60:229–232 (2003)) in view of Boyden et al. (US 2014/0200511) in view of Dogan et al. (CFI Ceramic Forum International, vol. 79, no. 5, Goeller Verlag GmbH, May 2002).
See above for a description of claims 1-3, 5-6, 8, 11, and 21-24. In claim 7 the surfactant is glycerol.
Segev and Boyden, as applied supra, are herein applied in their entirety for their teachings of a method of treating coronary artery disease by injecting a sterile ice slurry into the adipose tissue around the heart.
Segev and Boyden do not teach further including a glycerol in the slurry.
Dogan teaches that the freezing behavior of aqueous slurries can be controlled by using hydrogen bond forming compounds, such as glycerol, to reduce the size of ice crystals during solidification of water (Abstract).
	It would have been obvious to prepare the ice slurry of Boyden and include a surfactant, which is taught, wherein glycerol is used as the surfactant based on the known ability of glycerol to reduce the size of ice crystals in slurries, thus addressing instant claim 7.

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 9 and 15-16 of their remarks, that Dogan does not disclose administering sterile ice slurry to any region of tissue, much less pericardial and epicardial adipose tissue.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dogan is applied for its teaching and motivation for including glycerol as the surfactant in the ice slurry whereas Segev teaches applying the cryotherapy to the tissue adjacent to the heart.

Claims 1-3, 5-11, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (Catheterization and Cardiovascular Interventions 60:229–232 (2003)) in view of Boyden et al. (US 2014/0200511) in view of Dogan et al. (CFI Ceramic Forum International, vol. 79, no. 5, Goeller Verlag GmbH, May 2002) in view of Gobin et al. (US 6,126,684).
See above for a description of the claims. In claim 9, the Applicant claims using a catheter with an injection and a suction port, delivering the slurry, and suctioning melted ice back out. Claim 10 requires the catheter to be a balloon catheter and for the slurry to be recirculated.

Gobin teaches methods and apparatuses for producing heat exchange with body tissue (col 1, lns 6-10). Positioning a heat exchange catheter in the body can be done to cool selected body portions such as in the carotid artery (col 1, lns 62-66). By using this catheter, the selected body portion can be cooled by providing the advantages associated with hypothermia to the body portion while the remainder of the body do not experience the reduction in temperature and are not susceptible to the disadvantages of hypothermia (col 2, lns 4-14). In the process, at least one balloon is provided in a heat exchange region positioned in contact with the body fluid (col 2, lns 30-34). The heat exchange fluid is introduced into the inlet lumen and into the cavity of the catheter, heat exchange occurs, and the heat exchange fluid is removed col 2, ln 62- col 3, ln 2). 
It would have been obvious to modify the method of Segev and Boydon in view of Dogan by using the balloon catheter of Gobin due to the teaching that said method is beneficial in localizing the cooling and reducing any disadvantages of hypothermia across other portions of the body. The resulting method would be a method of introducing sterile ice slurry and glycerol into the balloon catheter to cool the adipose tissue and then removing the slurry. The usage of pumps to move in and remove out the liquid would have been obvious. Moreover, it would have been obvious to repeat the cooling cycle as many times as desired, effectively recirculating the ice slurry. Claims 1-3, 5-11, and 21-24 are accordingly rejected as obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613